Citation Nr: 0705453	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from active military service in December 
1972 with more than 27 years of service.  He died in June 
1987.  The appellant is the veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision.


FINDINGS OF FACT

1.  The appellant's claim for accrued benefits was denied in 
May 1993, and it was not appealed.

2.  The appellant has not alleged that a clear and 
unmistakable error (CUE) was made in the prior denial of her 
claim for accrued benefits.


CONCLUSION OF LAW

Criteria necessary to re-adjudicate a claim for accrued 
benefits have not been met.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1403, 20.1404 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Accrued Benefits

At the time of his death, the veteran was receiving military 
retirement pay (MRP), although he was entitled to receive VA 
compensation, as he was service connected for several 
disabilities.  As it happens, VA compensation benefits would 
have been advantageous to the veteran near the time of his 
death, as this entitlement was greater than his MRP.  
Nevertheless, the veteran never affirmatively expressed a 
desire to receive VA compensation instead of his MRP, and so 
never was in receipt of VA compensation during his lifetime.  
The appellant contends that her husband was under the 
impression that he was receiving VA compensation, and she 
believes that because he was so heavily medicated in the 
years preceding his death, he lacked the ability to recognize 
that he was not in fact receiving VA compensation, but rather 
was receiving MRP.  As a result, the appellant contends that 
she is entitled to accrued benefits amounting to the 
difference between the amount of MRP compensation the veteran 
actually received and the amount of compensation he would 
have received if he had waived his MRP and accepted VA 
disability compensation. 
 
Benefits to which a veteran was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement, 
may be awarded to the veteran's surviving spouse.  38 C.F.R. 
§ 3.1000.  The application for accrued benefits must be filed 
within 1 year after the date of death; and a claim for death 
pension, compensation, or dependency and indemnity 
compensation, by an apportionee, surviving spouse, child or 
parent is deemed to include a claim for any accrued benefits. 

The appellant filed a claim for accrued benefits as part of 
her application for death indemnity compensation (DIC) within 
a year of the veteran's death.  The appellant's claim for DIC 
was granted in July 1987, but the issue of accrued benefits 
was not discussed in the decision.  The appellant again filed 
a claim for accrued benefits in April 1993, but this claim 
was denied by a letter in May 1993, and the appellant did not 
appeal the decision.  As the decision was not appealed, it 
became final.  Since determinations as to entitlement to 
accrued benefits are made based on the evidence in the file 
at the time of the veteran's death, and entitlement to 
accrued benefits has been previously denied, an attempt to 
reopen the matter by submitting new and material evidence is 
untenable, and an allegation that a clear and unmistakable 
error was made in the prior decision would be necessary to 
re-adjudicate that claim.  

As no motion has been submitted asserting that a clear and 
unmistakable error was made in the prior denial of the 
appellant's claim for accrued benefits, the appellant's 
present claim must be dismissed due to lack of legal merit.  


II.  Duties to Notify and Assist 

Given the lack of legal merit to the appealed issue, VA's 
notice and assistance obligations under 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) are not applicable.   


ORDER

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to accrued 
benefits is dismissed.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


